Citation Nr: 0631093	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right shoulder impingement syndrome with 
resection of the distal clavicle (right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to May 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The rating decision relevantly 
granted service connection for right shoulder impingement 
syndrome with resection of the distal clavicle, evaluated as 
10 percent disabling, and also granted service connection for 
a right wrist scar at a noncompensable rate.  

In April 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.

In a September 2004 decision, the Board denied an initial 
compensable disability rating for the veteran's right wrist 
scar and remanded the issue of an initial increased 
evaluation for the veteran's right shoulder disability for 
further development.

Because the veteran has expressed his dissatisfaction with 
the initial rating assigned for his right shoulder 
disability, the Board has characterized the issue as 
entitlement to increased initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

The veteran's right shoulder disability is not manifested by 
ankylosis, recurrent dislocation, malunion, nonunion, or 
limitation of motion at or below the shoulder level.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the veteran's right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5200, 5201, 5202, 5203 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in May 2002, September 
2004, and February 2005, the RO provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to the original claim of service 
connection, as well as the claim for increased rating.  In 
addition, the RO also provided the veteran with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the claim, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  The veteran was also invited to send 
information or evidence to VA that may support the claim.  

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is therefore required with respect to 
the veteran's claim for a higher initial disability rating 
for his service-connected condition.  Under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board notes that this 
matter has been remanded for additional development, to 
include affording the veteran a VA examination in connection 
with the claim. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

With respect to the veteran's right shoulder disability, the 
Board notes that this condition is currently evaluated as 10 
percent disabling under Diagnostic Code 5203.  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the veteran is right-hand dominant.  His right 
shoulder is therefore the major shoulder and the left 
shoulder is therefore the minor shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warrants a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm, is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The medical evidence in this case consists primarily of two 
VA examinations.  During the first examination, dated in 
August 2002, the examiner indicated that the veteran had pain 
in the right shoulder, described as sharp that increased with 
rain and activity.  The veteran reported pain approximately 
75% of the time.  The veteran was also indicated to use a 
shoulder brace/splint that is used approximately 20% of the 
time.  The examiner also noted that the veteran could 
complete ADLs and would be able to lift 100 pounds with the 
right arm/shoulder.  Upon examination, the veteran was 
indicated to have full range of motion in his right shoulder, 
with external rotation limited to 70 degrees.  The veteran 
had symmetrical strength of the biceps and triceps, and 
slight asymmetry with left trapezius weakness.  No crepitus 
was indicted on range of motion testing and the veteran was 
able to demonstrate rapid alternating movements for 
coordination testing.  The veteran was diagnosed as status 
post resection of the distal end of the right clavicle, with 
changes in the right acromioclavicular joint and 
postoperative scarring.

An orthopedic consultation dated in June 2004 indicated that 
the veteran had continued right shoulder pain.  A history of 
surgery in the military in 2002 was indicated.  The veteran 
indicated that because of the pain, he is unable to do any 
significant activity above his head.  Upon examination, the 
veteran was noted to have a well-healed scar near his 
acromioclavicular joint.  The veteran had 180 degrees forward 
flexion and abduction with 5/5 strength.  He was able to 
internally rotate to T12 with 5/5 strength in both 
distributions.  Some tenderness of the acromioclavicular 
joint was noted and there was some clicking heard with any 
kind of motion of the right shoulder.  He had negative 
O'Brien's, Hawkins', Neer's and also negative cross-adduction 
test.  

An additional VA examination was afforded to the veteran in 
November 2005.  The examiner indicated that the veteran's 
claims file was available and reviewed in connection with the 
claim.  The veteran's medical history was noted and the 
veteran was indicated to have pain with overhead activity and 
lifting.  The veteran denied weakness, swelling, instability 
or fatigability.  The veteran's pain was found to be episodic 
in nature, happening several times per day.  The pain was 
indicated to be activity dependant, primarily with cross-body 
or overhead activities.  The veteran also denied any episodes 
of subluxation, or inflammatory arthritis.  Upon examination, 
the veteran was found to have a 6 cm surgical scar, well-
healed, directly above his service connection joint. The 
acromioclavicular joint was tender to palpation, but no 
obvious defect or gapping was indicated, as would be expected 
with a prior distal clavicle excision.  Range of motion was 
symmetric with forward flexion of 175 degrees, external 
rotation to 60 degrees, internal rotation to the T8 region 
bilaterally.  Repetitive testing did not increase pain, 
induce weakness, fatigue, incoordination or alter his range 
of motion, nor did it stimulate any neurological complaints.  
The examiner indicated no evidence of any impingement, with 
negative Neer and Hawkin's sign.  And the veteran was found 
to have no obvious rotator cuff pathology, with excellent 
strength as well as a negative Job's apprehension sign.  An 
x-ray dated in October 2005 indicated normal right shoulder.  
The veteran was diagnosed with residual acromioclavicular 
symptoms status post open distal excision in March of 2002. 

Based on the foregoing, an evaluation in excess of 10 percent 
for the veteran's right shoulder disability is not warranted.  
In this case, the Board notes that the veteran does not 
suffer ankylosis or recurrent dislocation of the right 
shoulder.  Diagnostic Codes 5200 and 5202 are therefore not 
for application in this case.  In addition, while the veteran 
reported pain of the right shoulder, his range of motion was 
essentially normal upon testing.  Therefore, under December 
5201, a higher evaluation is also not warranted.  And the 
evidence does not show dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement.  Therefore a higher evaluation under Diagnostic 
Code 5203 is not warranted. 

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  In this case, while there were some complaints 
of pain, as noted above, the record reflects essentially a 
full range of motion and no objective evidence of actual 
functional impairment of the right shoulder upon clinical 
examination, as caused by any pain, weakness or related 
factors.  Therefore, the Board determines that an initial 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  And there is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards has 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).







ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right shoulder impingement syndrome with 
resection of the distal clavicle is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


